           Case 2:12-cv-00766-TLN-KJN Document 116 Filed 03/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD HITTLE,                                        Case No. 2:12-CV-00766-TLN-KJN

12         Plaintiff,
                                                           ORDER GRANTING DEFENDANTS’ EX
13   v.                                                    PARTE APPLICATION TO EXTEND
                                                           DEFENDANTS’ TIME TO REPLY TO
14   THE CITY OF STOCKTON; ROBERT DEIS;                    PLAINTIFF’S OPPOSITION TO MOTION
     LAURIE MONTES, and DOES 1 through 100,                FOR SUMMARY JUDGMENT AND
15   inclusive,                                            CONTINUE THE DATE FOR THE
                                                           SUMMARY JUDGMENT HEARING
16         Defendants.

17

18

19          The Court has considered Defendants’ Ex Parte Application (ECF No. 113), Plaintiff’s

20   opposition (ECF No. 114), and Defendants’ reply (ECF No. 115). Good cause appearing, it is hereby

21   ORDERED:

22          1. Defendants’ Ex Parte Application (ECF No. 113) is GRANTED.

23          2. Defendants shall file their Reply to Plaintiff’s Opposition Brief to Defendants’ Motion for

24             Summary Judgment on or before April 2, 2021.

25          3. The hearing date for Defendants’ Motion for Summary Judgment is continued to April 29,

26             2021.

27   DATED: March 18, 2021

28

30
                                                            Troy L. Nunley
31
                                                            United States District Judge
